DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected Invention II, claims 6-20, with traverse. Applicant's election with traverse of Invention II in the reply filed on 12/6/2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent or distinct.  This is not found persuasive because the product can be made by mechanical processes (casting, molding, imprinting, ruling, etc.) while the method of etching a phase mask on a jewelry article can be performed by interference of laser beams. Accordingly, the product can be made by materially different processes. Furthermore, the method can be used to produce and create a piece of image projection hardware, be it used for jewelry or otherwise. Accordingly, the method can be used to make a materially different product.
The requirement is still deemed proper and is therefore made FINAL.


Disposition of the Claims
	Claims 1-20 are pending. Claims 1-5 are withdrawn from consideration. Claims 6-20 are examined for patentability.

Claim Objections
Claims 6 and 14 and their dependents objected to because of the following informalities: 
The independent claims 6 and 14 are drawn to “The method …” rather than “A method …”. 
Claim 12 recites “causing a light source to interactive with”; “interactive” is read as “interact with”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7, 8, 10, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, 8, and 10, the claim recites converting an image to a non-binary phase mask, followed by converting the binary phase mask to a physical phase mask. The binary phase mask step appears to contradict the non-binary phase mask step. Clarification is required. 
Regarding claim 15, the claim is drawn to a method of digitally rendering the two dimensional image. Claim 14 is directed to a method of etching a decorative element. Clarification is required.
	Regarding claim 19, the claim requires that the pitch, depth, size, and shape of the altered phases is determined by a wavelength of a light source. It is not clear how the phase exhibits a pitch, depth, size, or shape. Moreover, presuming for the sake of examination that the recited dimensions are of the etched features, claim 17 already requires the phases to be 0 or Pi such that the depth and size of all the features are equivalent. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim duplicates a recitation of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossberg ‘218.
Regarding claim 6, Mossberg ‘218 teaches a method of creating a jewelry article that can project an image (Fig. 3A showing the image projection, C. 6 ll. 23-39 discussing the projection of an image; C. 13, ll. 41 through C. 14, ll. 9 discusses projecting ‘attractive visual displays on walls and other surface’ by the grating structure, and that it is commonly known to do so using “jewelry” and “decorative” articles): 
creating a two-dimensional phase-mask (C. 14, ll. 11-45, creating a reticle for lithographic projection and etching); 
etching the two-dimensional phase mask on a decorative element (C. 4, ll. 48-49, phase grating etched in, e.g. a gemstone as in Figs. 8 and 9, showing disposition of the etched phase gratings on faceted gems); 
securing the decorative element within a frame (C. 21, ll. 39-63, rings and other jewelry etc., being known to have frames since antiquity); 
causing a light source to interactive with the decorative element (C. 13, ll. 41 through C. 14 and Figs. 7, 8, and 9), whereby an image is projected (C. 6, ll. 23-39).
Regarding claim 7-9, Mossberg 218 teaches the method of creating a jewelry article of claim 6, and further discloses wherein the creating of the two-dimensional phase mask (C. 1, ll. 15-18, arrays of diffraction gratings) further comprises, converting an image to a non-binary phase mask (C. 8, ll. 40-43, teaching both bilevel and multilevel lithographic fabrication of the grating(s)), converting the binary phase mask to a physical phase mask (vis-à-vis lithography), wherein the physical phase mask is the two-dimensional phase mask (e.g. Figs. 8 and 9, 2-D arrays of masks etched on the gemstone). Phase adjustments are inherently, mathematically represented as 0 to 2*Pi (Fig. 1 and C. 4, ll. 47 – 67 through C. 6, ll. 14 discussing well known grating physics), and binary phase gratings being inherently 0 or Pi adjustments.
Regarding claim 10, Mossberg ‘218 teaches the method of creating a jewelry article of claim 7, and fairly suggests wherein the image is reflected about a point of symmetry to create a symmetrical image prior to converting the image to a binary phase mask (C. 14, ll. 11-45, bilevel or multilevel lithography to effect symmetric gratings and thus the Fig. 14 Mariner’s Compass’s rotating cross like pattern, C. 21, ll. 39-63, “a symmetric design may be chosen” considered to require obtaining a symmetric image).
Regarding claim 11, Mossberg ‘218 teaches the method of creating a jewelry article of claim 8, Mossberg ‘218 explicitly shows the depth and pitch of the etched sections of the decorative element (Figs. 17 and C. 14, ll. 11-45, lithographic production of gratings exhibiting depth, presumably operable for visible light, and variable spacing) is based on the refractive index of the decorative element (C. 15, ll. 14-17, designing the overall article with the refractive index of the grating in mind) and a wavelength of a light source (inherently, lest the jewelry be inoperative for its decorative intent).
Regarding claim 13, Mossberg ‘218 teaches the method of creating a jewelry article of claim 10, wherein the etching of the two- dimensional phase mask on the decorative element comprising a lithographic process (Figs. 17 and C. 14, ll. 11-45, lithographic production of gratings exhibiting depth, presumably operable for visible light, and variable spacing), wherein a plurality of sections of a surface of the decorative element are etched (as in Figs. 8, 9, 14, etc.) , and plurality of sections of the surface of the decorative element are unaltered (C. 14, ll. 11-45, “the grating can be formed using many and various spatially-selective material processing techniques” fairly implying selecting some areas and not selecting other areas).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg ‘218 in view of White (US 5217831 A).
Regarding claim 14, Mossberg ‘218 teaches a method of etching a decorative element (C. 1, ll. 15-19C. 14, ll. 11-45, Fabrication), comprising:
converting the digital phase mask to a physical phase mask (C. 14, ll. 11-45, creating a reticle); and
etching the physical phase mask onto a decorative element (as in Fig. 8A, with discussion of fabrication at C. 14, ll. 11-45, lithographically projecting and etching the phase grating into the decorative article).
Mossberg ‘218 does not explicitly show obtaining a two dimensional image; digitally rendering the two dimensional image; converting the digital image to a digital phase mask.
White explicitly shows digital phase mask design (C. 8, ll. 36-41 and C. 10, ll. 2-15 and C. 10, ll. 23-35, discussing the problem of computing a phase mask from an image, i.e. digital patterning) comprising obtaining a two dimensional image (the desired projected pattern); digitally rendering the two dimensional image (as implied by conducting ‘digital’ removal of material); converting the digital image to a digital phase mask (C. 3, ll. 51 – C. 4, ll. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have computed a desired phase mask for projection lithography according to the teachings of White to predictably achieve the desired lithographic projection result of Mossberg ‘218, e.g. “diffractively brilliant” jewelry articles.
Regarding claim 15, the modified Mossberg ‘218 teaches the method of digitally rendering the two-dimensional image of claim 14, and fairly suggests further comprising reflecting the two-dimensional image about a point of symmetry (C. 14, ll. 11-45, bilevel or multilevel lithography to effect symmetric gratings and thus the Fig. 14 Mariner’s Compass’s rotating cross like pattern, C. 21, ll. 39-63, “a symmetric design may be chosen” considered to require obtaining a symmetric image).
Regarding claim 16 and 17, the modified Mossberg ‘218 teaches the method of etching a decorative element of claim 15, and further discloses wherein the conversion of the digital image to a digital phase mask, wherein a phase array is generated, and each phase is between 0 and 2 n (White’s Abstract contemplating prior art binary masks, and C. 3, ll. 51 – C. 4, ll. 9, “a multiplicity -– even a continuum of phase delays”; phases inherently being between 0 and 2*Pi; Mossberg ‘218’s binary phase masks inherently adjusting by 0 or Pi).
Regarding claim 18, the modified Mossberg ‘218 teaches the method of etching a decorative element of claim 17, Mossberg ‘218 further discloses wherein the physical phase mask is a plurality of inherent to binary masks of Figs. 17), wherein the altered and unaltered phase determine the angular size of a projection of the two dimensional image (C. 13, ll. 62-64, “Use of curvilinear or variably spaced diffractive elements for wavefront transformation enables visual display patterns of varying sizes to be made.”; see Fig. 2 showing the relationship between grating wavevectors and input and output angles / directions).
Regarding claim 19, the modified Mossberg ‘218 teaches the method of etching a decorative element of claim 18, and further discloses wherein the pitch, depth, size, and shape of the altered phases is determined by a wavelength of a light source (C. 13, ll. 46, the disclosed diffractive structures cited supra providing a “color-dependent deflection”, thus the grating features are determined by the color to be deflected, i.e. the wavelength).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Mossberg ‘218 as applied to claim 17 above, and further in view of Bar-On (US 20190303737 A1, eff. 4/1/2018).
Regarding claim 20, the modified Mossberg ‘218 teaches the method of etching a decorative element of claim 17, the modified Mossberg ‘218 does not explicitly show wherein a Gerchberg-Saxton algorithm is used to generate a phase array, and a plurality of iterations are performed on each pixel of the digital image.
Bar-On explicitly shows tagging jewelry with a phase map (¶124). In order to achieve tagging the jewelry, Bar-On’s process teaches encoding tag / barcode information in an 2-D image (¶126 and Fig. 7) and carrying out a number of iterations of the Gerchberg-Saxton algorithm to find the phase map based on a design image for projection of said image by a light source (¶126 and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tagged jewelry with a phase mask (map) using the process of the modified Mossberg ‘218 computed using the teachings of Bar-On, e.g. for the purpose of authentication, diffractive brilliance, diffractive focus (projection), etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclosing patterning of jewelry and/or modulation of light beams using phase adjustments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872